EXHIBIT 10.6

GUARANTY OF NON-RECOURSE OBLIGATIONS

This GUARANTY OF NON-RECOURSE OBLIGATIONS (this “Guaranty”), dated as of
December 30, 2011, is executed by the undersigned (“Guarantor”), to and for the
benefit of PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“Lender”).

RECITALS:

A. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
the date hereof, by and between SIR EBT LOFTS, LLC, a Delaware limited liability
company (“Borrower”), and Lender (as amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Loan Agreement”), Lender is making
a loan to Borrower in the original principal amount of Five Million Five Hundred
Ninety Thousand and No/100 Dollars ($5,590,000.00) (the “Mortgage Loan”), as
evidenced by that certain Multifamily Note dated as of the date hereof, executed
by Borrower and made payable to the order of Lender in the amount of the
Mortgage Loan (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Note”).

B. The Note will be secured by, among other things, a Security Instrument (as
defined in the Loan Agreement) encumbering the real property described in the
Security Instrument (the “Property”).

C. Guarantor has an economic interest in Borrower or will otherwise obtain a
material financial benefit from the Mortgage Loan.

D. As a condition to making the Mortgage Loan to Borrower, Lender requires that
Guarantor execute this Guaranty.

NOW, THEREFORE, in order to induce Lender to make the Mortgage Loan to Borrower,
and in consideration thereof, Guarantor agrees as follows:

AGREEMENTS:

1. Recitals.

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Guaranty.

2. Defined Terms.

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 1 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

3. Guaranteed Obligations.

Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender the full and prompt payment and performance when due, whether at maturity
or earlier, by reason of acceleration or otherwise, and at all times thereafter,
of:

(a) all amounts, obligations and liabilities owed to Lender under Article 3
(Personal Liability) of the Loan Agreement (including the payment and
performance of all indemnity obligations of Borrower described in Section 3.03
(Personal Liability for Indemnity Obligations) of the Loan Agreement and
including all of Borrower’s obligations under the Environmental Indemnity
Agreement); and

(b) all costs and expenses, including reasonable fees and out-of-pocket expenses
of attorneys and expert witnesses, incurred by Lender in enforcing its rights
under this Guaranty.

4. Survival of Guaranteed Obligations.

The obligations of Guarantor under this Guaranty shall survive any Foreclosure
Event, and any recorded release or reconveyance of the Security Instrument or
any release of any other security for any of the Indebtedness.

5. Guaranty of Payment; Community Property.

Guarantor’s obligations under this Guaranty constitute a present and
unconditional guaranty of payment and not merely a guaranty of collection. If
Guarantor (or any Guarantor, if more than one) is a married person, and the
state of residence of Guarantor or Guarantor’s spouse is a community property
jurisdiction, Guarantor (or each such married Guarantor, if more than one)
agrees that Lender may satisfy Guarantor’s obligations under this Guaranty to
the extent of all Guarantor’s separate property and Guarantor’s interest in any
community property.

6. Obligations Unsecured; Cross-Default.

The obligations of Guarantor under this Guaranty shall not be secured by the
Security Instrument or the Loan Agreement. However, a default under this
Guaranty shall be an Event of Default under the Loan Agreement, and a default
under this Guaranty shall entitle Lender to be able to exercise all of its
rights and remedies under the Loan Agreement and other Loan Documents.

7. Continuing Guaranty.

The obligations of Guarantor under this Guaranty shall be unconditional
irrespective of the genuineness, validity, regularity or enforceability of any
provision of this Guaranty, the Note, the Loan Agreement, the Security
Instrument or any other Loan Document. Guarantor agrees that performance of the
obligations hereunder shall be a primary obligation, shall not be subject to any
counterclaim, set-off, recoupment, abatement, deferment or defense based upon
any claim that Guarantor may have against Lender, Borrower, any other guarantor
of the obligations

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 2 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

hereunder or any other person or entity, and shall remain in full force and
effect without regard to, and shall not be released, discharged or affected in
any way by any circumstance or condition (whether or not Guarantor shall have
any knowledge thereof), including:

(a) any furnishing, exchange, substitution or release of any collateral securing
repayment of the Mortgage Loan, or any failure to perfect any lien in such
collateral;

(b) any failure, omission or delay on the part of Borrower, Guarantor, any other
guarantor of the obligations hereunder or Lender to conform or comply with any
term of any of the Loan Documents or failure of Lender to give notice of any
Event of Default;

(c) any action or inaction by Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred upon it in any of the Loan Documents, or any
other action or inaction on the part of Lender;

(d) any Bankruptcy Event, or any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshaling of
assets and liabilities or similar events or proceedings with respect to
Guarantor or any other guarantor of the obligations hereunder, or any of their
respective property or creditors or any action taken by any trustee or receiver
or by any court in such proceeding;

(e) any merger or consolidation of Borrower into or with any entity or any sale,
lease or Transfer of any asset of Borrower, Guarantor or any other guarantor of
the obligations hereunder to any other Person;

(f) any change in the ownership of Borrower or any change in the relationship
between Borrower, Guarantor or any other guarantor of the obligations hereunder,
or any termination of such relationship;

(g) any release or discharge by operation of law of Borrower, Guarantor or any
other guarantor of the obligations hereunder, any obligation or agreement
contained in any of the Loan Documents; or

(h) any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing, and whether seen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against Borrower
or Guarantor to the fullest extent permitted by law.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 3 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

8. Guarantor Waivers.

Guarantor hereby waives:

(a) the benefit of all principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms of this Guaranty (and agrees
that Guarantor’s obligations shall not be affected by any circumstances, whether
or not referred to in this Guaranty, which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor);

(b) the benefits of any right of discharge under any and all statutes or other
laws relating to guarantors or sureties and any other rights of sureties and
guarantors;

(c) diligence in collecting the Indebtedness, presentment, demand for payment,
protest and all notices with respect to the Loan Documents and this Guaranty
which may be required by statute, rule of law or otherwise to preserve Lender’s
rights against Guarantor under this Guaranty, including notice of acceptance,
notice of any amendment of the Loan Documents, notice of the occurrence of any
default or Event of Default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest and
notice of the incurring by Borrower of any obligation or indebtedness; and

(d) all rights to require Lender to:

(1) proceed against or exhaust any collateral held by Lender to secure the
repayment of the Indebtedness;

(2) proceed against or pursue any remedy it may now or hereafter have against
Borrower or any guarantor, or, if Borrower or any guarantor is a partnership,
any general partner of Borrower or general partner of any guarantor; or

(3) demand or require collateral security from Borrower, any other guarantor or
any other Person as provided by applicable law or otherwise.

9. No Effect Upon Obligations.

At any time or from time to time and any number of times, without notice to
Guarantor and without releasing, discharging or affecting the liability of
Guarantor:

(a) the time for payment of the principal of or interest on the Indebtedness may
be extended or the Indebtedness may be renewed in whole or in part;

(b) the rate of interest on or period of amortization of the Mortgage Loan or
the amount of the Monthly Debt Service Payments payable under the Loan Documents
may be modified;

(c) the time for Borrower’s performance of or compliance with any covenant or
agreement contained in any Loan Document, whether presently existing or
hereinafter entered into, may be extended or such performance or compliance may
be waived;

(d) the maturity of the Indebtedness may be accelerated as provided in the Loan
Documents;

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 4 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

(e) any or all payments due under the Loan Agreement or any other Loan Document
may be reduced;

(f) any Loan Document may be modified or amended by Lender and Borrower in any
respect, including an increase in the principal amount of the Mortgage Loan;

(g) any amounts under the Loan Agreement or any other Loan Document may be
released;

(h) any security for the Indebtedness may be modified, exchanged, released,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness;

(i) the payment of the Indebtedness or any security for the Indebtedness, or
both, may be subordinated to the right to payment or the security, or both, of
any other present or future creditor of Borrower;

(j) any payments made by Borrower to Lender may be applied to the Indebtedness
in such priority as Lender may determine in its discretion; and

(k) any other terms of the Loan Documents may be modified as required by Lender.

10. Joint and Several (or Solidary) Liability.

If more than one Person executes this Guaranty as Guarantor, such Persons shall
be liable for the obligations hereunder on a joint and several (solidary instead
for purposes of Louisiana law) basis. Lender, in its discretion, may:

(a) to the extent permitted by applicable law, bring suit against Guarantor, or
any one or more of the Persons constituting Guarantor, and any other guarantor,
jointly and severally (solidarily instead for purposes of Louisiana law), or
against any one or more of them;

(b) compromise or settle with any one or more of the Persons constituting
Guarantor, or any other guarantor, for such consideration as Lender may deem
proper;

(c) discharge or release one or more of the Persons constituting Guarantor, or
any other guarantor, from liability or agree not to sue such Person; and

(d) otherwise deal with Guarantor and any guarantor, or any one or more of them,
in any manner, and no such action shall impair the rights of Lender to collect
from Guarantor any amount guaranteed by Guarantor under this Guaranty.

Nothing contained in this Section 10 shall in any way affect or impair the
rights or obligations of Guarantor with respect to any other guarantor.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 5 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

11. Subordination of Affiliated Debt.

Any indebtedness of Borrower held by Guarantor now or in the future is and shall
be subordinated to the Indebtedness and any such indebtedness of Borrower shall
be collected, enforced and received by Guarantor, as trustee for Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.

12. Subrogation.

Guarantor shall have no right of, and hereby waives any claim for, subrogation
or reimbursement against Borrower or any general partner of Borrower by reason
of any payment by Guarantor under this Guaranty, whether such right or claim
arises at law or in equity or under any contract or statute, until the
Indebtedness has been paid in full and there has expired the maximum possible
period thereafter during which any payment made by Borrower to Lender with
respect to the Indebtedness could be deemed a preference under the Insolvency
Laws.

13. Voidable Transfer.

If any payment by Borrower is held to constitute a preference under any
Insolvency Laws or similar laws, or if for any other reason Lender is required
to refund any sums to Borrower, such refund shall not constitute a release of
any liability of Guarantor under this Guaranty. It is the intention of Lender
and Guarantor that Guarantor’s obligations under this Guaranty shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance. If any payment by any Guarantor should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the obligations guaranteed hereunder
shall automatically be revived, reinstated and restored by the amount of such
Voidable Transfer or the amount of such Voidable Transfer that Lender is
required or elects to repay or restore, including all reasonable costs, expenses
and legal fees incurred by Lender in connection therewith, and shall exist as
though such Voidable Transfer had never been made, and any other guarantor, if
any, shall remain liable for such obligations in full.

14. Credit Report/Credit Score.

Guarantor acknowledges and agrees that Lender is authorized, no more frequently
than once in any twelve (12) month period, to obtain a credit report (if
applicable) on Guarantor, the cost of which shall be paid for by Guarantor.
Guarantor acknowledges and agrees that Lender is authorized to obtain a Credit
Score (if applicable) for Guarantor at any time at Lender’s expense.

15. Financial Reporting.

Guarantor shall deliver to Lender such Guarantor financial statements as
required by Section 8.02 (Books and Records; Financial Reporting – Covenants) of
the Loan Agreement.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 6 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

16. Further Assurances.

Guarantor acknowledges that Lender (including its successors and assigns) may
sell or transfer the Mortgage Loan, or any interest in the Mortgage Loan.

(a) Guarantor shall:

(1) do anything necessary to comply with the requirements of Lender or any
Investor of the Mortgage Loan or provide, or cause to be provided, to Lender or
any Investor of the Mortgage Loan, at Borrower’s and Guarantor’s cost and
expense, such further documentation or information required by Lender or
Investor, in order to enable:

(A) Lender to sell the Mortgage Loan to such Investor;

(B) Lender to obtain a refund of any commitment fee from any such Investor; or

(C) any such Investor to further sell or securitize the Mortgage Loan;

(2) confirm that Guarantor is not in default under this Guaranty or in observing
any of the covenants or agreements contained in this Guaranty (or, if Guarantor
is in default, describing such default in reasonable detail); and

(3) execute and deliver to Lender and/or any Investor such other documentation,
including any amendments, corrections, deletions or additions to this Guaranty
as is required by Lender or such Investor.

(b) Nothing in this Section 16 shall require Guarantor to do any further act
that has the effect of:

(1) changing the essential economic terms of the Mortgage Loan set forth in the
related commitment letter between Borrower and Lender; or

(2) imposing on Borrower or Guarantor greater personal liability under the Loan
Documents than that set forth in the related commitment letter between Borrower
and Lender.

17. Successors and Assigns.

Lender may assign its rights under this Guaranty in whole or in part and, upon
any such assignment, all the terms and provisions of this Guaranty shall inure
to the benefit of such assignee to the extent so assigned. Guarantor may not
assign its rights, duties and obligations under this Guaranty, in whole or in
part, without Lender’s prior written consent and any such assignment shall be
deemed void ab initio. The terms used to designate any of the parties herein
shall be deemed to include the heirs, legal representatives, successors and
assigns of such parties.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 7 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

18. Final Agreement.

Guarantor acknowledges receipt of a copy of each of the Loan Documents and this
Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Guaranty. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement.

19. Governing Law.

This Guaranty shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.

20. Property Jurisdiction.

Guarantor agrees that any controversy arising under or in relation to this
Guaranty shall be litigated exclusively in the Property Jurisdiction. The state
and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Guaranty or any other Loan Document
with respect to the subject matter hereof. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

21. Time is of the Essence.

Guarantor agrees that, with respect to each and every obligation and covenant
contained in this Guaranty, time is of the essence.

22. Notices.

Guarantor agrees to notify Lender of any change in Guarantor’s address within
ten (10) Business Days after such change of address occurs. All “Notices” under
this Guaranty shall be:

(a) in writing and shall be

(1) delivered, in person;

(2) mailed, postage prepaid, either by registered or certified delivery, return
receipt requested;

(3) sent by overnight courier; or

(4) sent by electronic mail with originals to follow by overnight courier;

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 8 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

(b) addressed to the intended recipient at the notice addresses provided under
the signature block at the end of this Guaranty; and

(c) deemed given on the earlier to occur of:

(1) the date when the Notice is received by the addressee; or

(2) if the recipient refuses or rejects delivery, the date on which the Notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or such express courier service.

23. Construction.

(a) Any reference in this Guaranty to an “Exhibit” or “Schedule” or a “Section”
or an “Article” shall, unless otherwise explicitly provided, be construed as
referring, respectively, to an exhibit or schedule attached to this Guaranty or
to a Section or Article of this Guaranty.

(b) Any reference in this Guaranty to a statute or regulation shall be construed
as referring to that statute or regulation as amended from time to time.

(c) Use of the singular in this Guaranty includes the plural and use of the
plural includes the singular.

(d) As used in this Guaranty, the term “including” means “including, but not
limited to” or “including, without limitation,” and is for example only, and not
a limitation.

(e) Whenever Guarantor’s knowledge is implicated in this Guaranty or the phrase
“to Guarantor’s knowledge” or a similar phrase is used in this Guaranty,
Guarantor’s knowledge or such phrase(s) shall be interpreted to mean to the best
of Guarantor’s knowledge after reasonable and diligent inquiry and
investigation.

(f) Unless otherwise provided in this Guaranty, if Lender’s approval is required
for any matter hereunder, such approval may be granted or withheld in Lender’s
sole and absolute discretion.

(g) Unless otherwise provided in this Guaranty, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.

(h) All references in this Guaranty to a separate instrument or agreement shall
include such instrument or agreement as the same may be amended or supplemented
from time to time pursuant to the applicable provisions thereof.

(i) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 9 Fannie Mae   07-11   ©
2011 Fannie Mae



--------------------------------------------------------------------------------

24. WAIVER OF JURY TRIAL.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS GUARANTY OR ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY GUARANTOR AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

25. Schedules.

The schedules, if any, attached to this Guaranty are incorporated fully into
this Guaranty by this reference and each constitutes a substantive part of this
Guaranty.

ATTACHED SCHEDULE. The following Schedule is attached to this Guaranty:

¨             Schedule 1                 Modifications to Guaranty

[Remainder of Page Intentionally Blank]

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 10 Fannie Mae   07-11  
© 2011 Fannie Mae



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
(where applicable) or has caused this Guaranty to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Guarantor intends that this Guaranty shall be deemed to be
signed and delivered as a sealed instrument.

 

GUARANTOR:

STEADFAST INCOME REIT, INC.,

a Maryland corporation

By:   /s/    Rodney F. Emery Name:   Rodney F. Emery Title:   CEO and President

 

Address for Notices to Guarantor: 18100 Von Karman Avenue, Suite 500 Irvine,
Orange County, California 92612 Email address: remery@steadfastcompanies.com
with a courtesy copy to Guarantor’s counsel at: Katten Muchin Rosenman LLP 2900
K. Street NW, Suite 200 Washington, DC 20007-5118 Attn: Virginia Davis Email
addresses: virginia.davis@kattenlaw.com

 

Guaranty of Non-Recourse Obligations   Form 6015   Page 11 Fannie Mae   07-11  
© 2011 Fannie Mae